The Attorney                General        of Texas
                                        August     11,    1978

JOHN L. HILL
Attorney General


                   Honorable Neal Pfeiffer                        Opinion No. H- 12 2 8
                   Criminal District Attorney
                   P. 0. Box 753                                  Re: Whether it is a violation of
                   Bastrop, Texas 78602                           article  15.71 of the Election
                                                                  Code to offer to hire a vehicle
                                                                  or person to operate a vehicle
                                                                  for the purpose of conveying
                                                                  voters to a polling place.

                   Dear Mr. Pfeiffer:

                        You have requested       an opinion regarding   article   15.71 of the Election
                   Code which provides:

                                  Whoever hires any vehicle or hires any person to
                               operate a vehicle for the purpose of conveying voters
                               to the polling place, or rewards any person in money or
                               other thing of value for procuring a vehicle or a driver
                               for such purpose, shall be fined not exceeding five
                               hundred dollars. This article shall not be construed to
                               prohibit a voter from paying for the services of a
                               vehicle or a driver for the purpose of conveying him to
                               the polling place or to prevent him from allowing other
                               voters to ride in the vehicle with him while he is going
                               to the polling place in order to vote or returning
                               therefrom after having voted.

                   You ask whether an attempt or offer to pay someone to drive voters to the
                   polls is unlawful.   An attempt to commit an offense must be specifically
                   made unlawful.     Blanchette v. State, 125 S.W. 26 (Tex. Crim. App. 1910).
                   There is no provision in Texas statutes which provides that an attempt to
                   violate article 15.71 of the Election Code is unlawful.    Section 15.01 of the
                   Penal Code, which defines and makes punishable criminal attempts, does not
                   apply to offenses outside of the Penal Code by reason of section 1.03(b). The
                   criminal attempt provision appears in Title 4 of the Penal Code and therefore
                   does not extend to article 15.71 of the Election Code.




                                                     p.   4907
Honorable Neal Pfeiffer   -   Page 2    (H-1228)



                                 SUMMARY

           The Legislature has not established an offense of attempt to
           violate article 15.71 of the Election Code, concerning
           transporting voters to polls.




                                          Attorney General of Texas
APPROVED:




C. ROBERT HEATH, Chairman
Opinion Committee

jsn




                                       p. 4908